Shulman, Judge.
Defendant was convicted of burglary and sentenced to serve 12 years. Following the denial of his motion for new trial based upon the general grounds, defendant brought this appeal urging the same grounds. We affirm.
Submitted May 30, 1979
Decided September 12, 1979.
Charles G. Hodges, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
A police officer testified that after receiving a silent alarm call from the Oglethorpe Elementary School, he and his partner proceeded to the school. Once inside the building they observed two males, one of them the defendant, carrying two record players and a fan out of one of the classrooms, whereupon they placed the suspects under arrest. Although the officer stated that at the time of the arrest he did not observe any doors to the school unlocked or windows opened, another witness for the state testified that on the following day she observed a broken window and cut screen through which entry into the building was allegedly made. Opposed to this testimony, appellant testified that he and a companion were approximately a block and a half from the school when two police officers approached, placed them under arrest, and took them into the school building. The defendant testified that prior to that time he had never been inside the school.
After reviewing the record, we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of the defendant’s guilt beyond a reasonable doubt. See Jackson v. Virginia, — U. S. — (99 SC —, 61 LE2d 560). See also Dent v. State, 149 Ga. App. 33 (253 SE2d 431)." 'It is clear that the jury here determined that (the accused’s) explanation was not adequate and the evidence presented by the state was ample to support the verdict.’ [Cit.]” Saunders v. State, 145 Ga. App. 248 (5) (243 SE2d 668). See, e.g., Pinkney v. State, 144 Ga. App. 768 (1) (242 SE2d 364).
This being so, the judgment of the trial court is affirmed.

Judgment affirmed.


Deen, C. J., and Carley, J., concur.